Citation Nr: 0723958	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-17 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
unnecessary abdominal hysterectomy and salpingo-oophorectomy 
with premature menopause.

2.  Entitlement to special monthly compensation (SMC) based 
on the loss of the use of a creative organ, as related to the 
unnecessary abdominal hysterectomy and salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in which entitlement to compensation under 
38 U.S.C.A. § 1151for unnecessary abdominal hysterectomy and 
bilateral salpingo-oophorectomy with premature menopause and 
entitlement to SMC based on the loss of use of a creative 
organ as related to the unnecessary hysterectomy and 
salpingo-oophorectomy, was denied.


FINDINGS OF FACT

1.  On June 17, 2002, the veteran underwent total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.

2.  Medical evidence establishes that she is now diagnosed 
with early surgical menopause and that she manifests 
neurological pathology following the June 17, 2002 surgery.

3.  The veteran is legally blind.

4.  The veteran and her spouse testified that they were 
informed that the operation she would undergo on June 17, 
2002 was exploratory in nature and that a total hysterectomy 
would be performed if and only if cancer was found.  They 
further testified that the veteran could not, in fact, read 
the consent form before signing it.  Their testimony is 
highly credible.

5.  There is no indication in the medical record, other than 
the consent form, that the veteran was informed that she 
would undergo a total abdominal hysterectomy regardless of 
the findings of the exploratory laparoscopy.  Pre-operative 
documents identify the proposed procedure as exploratory 
laparoscopy with possible hysterectomy.

6.  The veteran did not consent to the June 17, 2002 
abdominal hysterectomy and bilateral salpingo-oophorectomy, 
absent a determination that cancer was present.

7.  The June 17, 2002 procedure involved the practical 
sterilization of the veteran, yet there is no evidence that 
the veteran's signature on the consent form was witnessed by 
someone not affiliated with the VA health care facility where 
the surgery was performed.  

8.  The medical record does not document medical findings 
establishing that an emergent pathology or other immediate 
need to perform the total abdominal hysterectomy existed at 
the time of the surgery.

9.  The operative report reflects that the veteran's tubes, 
ovaries and uterus were found to be normal during the 
operation, and the postoperative diagnosis was normal pelvis 
without evidence of malignancy, and pelvic mass. 

10.  The pathology report shows no findings of cancer.

11.  The medical evidence establishes that the veteran has 
had her ovaries and uterus surgically removed as the result 
of the June 17, 2002 surgery to which she did not consent.


CONCLUSIONS OF LAW

1.  The criteria for compensation under of 38 U.S.C.A. § 1151 
for unnecessary abdominal hysterectomy with bilateral 
salpingo-oophorectomy with premature menopause are met. 38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.361, 17.32 (2006).

2.  The criteria for an award of special monthly compensation 
based on loss of use of a creative organ have been met. 38 
U.S.C.A. §§ 1114(k), 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.350(a)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable actions taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Compensation under 38 U.S.C.A. § 1151 for Unnecessary 
Hysterectomy
and Salpingo-Oophorectomy with Premature Menopause

Under the applicable law, when a veteran suffers additional 
disability or death as the result of VA surgical treatment, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service- 
connected and the proximate cause of disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
furnishing the medical or surgical treatment. 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on VA's 
part in furnishing the hospital care medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be expect 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's, or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361

In general, all patient care furnished under Title 38 of the 
United States Code shall be carried out only with the full 
and informed consent of the patient or, in appropriate cases, 
a representative thereof.  In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.  Practitioners 
may provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.  38 C.F.R. § 17.32(b). 

Informed consent is defined as the freely given consent that 
follows a careful explanation by the practitioner to the 
patient or the patient's surrogate of the proposed diagnostic 
or therapeutic procedure or course of the treatment.  The 
practitioner, who has primary responsibility for the patient 
or who will perform the particular procedure or provide the 
treatment, must explain in language understandable to the 
patient or surrogate the nature of a proposed procedure or 
treatment; the expected benefits, reasonably foreseeable 
associated risks, complications or side effects; reasonable 
and available alternatives; and anticipated results if 
nothing is done.  38 C.F.R. § 17.32(c).

The regulations direct that special consent is required where 
a patient is to undergo an unusual or extremely hazardous 
treatment or procedure (defined to include irreversible 
sterilization), certain additional provisions must be met, 
including that the patient's or surrogate's signature on a VA 
authorized consent form must be witnessed by someone who is 
not affiliated with the VA health-care facility.  38 C.F.R. 
§ 71.32(g)(1).

In the present case, the veteran avers that she consented 
only to an exploratory surgery with total abdominal 
hysterectomy if, and only if, cancer was found.  The veteran 
is legally blind and could not read the consent form she 
signed.  The veteran's spouse testified he did not see the 
form either.  The veteran testified that her treating VA 
physician and the surgeon who conducted the procedure 
explained in separate consultations prior to her signing the 
consent form that the procedure she was consenting to 
involved exploratory surgery and, if cancer was found, a 
total abdominal hysterectomy.  She testified that she made it 
clear to both physicians that she did not want to undergo a 
total abdominal hysterectomy if no cancer was found.  The 
veteran testified that the surgeon stated there would be no 
need to remove the organ if it was healthy. 

The testimony of the veteran and her spouse is highly 
credible.  Moreover, the medical evidence corroborates their 
assertions.

VA treatment shows that the veteran presented in April 2002 
with complaints of feeling a knot in her left side.  The 
examiner observed tenderness in the left lower quadrant with 
a palpable, enlarged, mildly tender ovary.  The veteran 
continued to present with complaints of pelvic pain, and 
clinical tests including computed tomography (CT scan) showed 
a thickened area posterior to the uterus that was thought to 
be suspicious for mass or malignancy.  A May 2002 entry notes 
that exploratory surgery was planned with possible staging 
pending results and finding of an upper gastro-intestinal 
study.  The patient was noted to have consented for total 
abdominal hysterectomy and bilateral salpingo-oophorectomy.  
However, a mental health entry dated June 10, 2002, just 
before the surgery, notes that the veteran reported 
exploratory surgery had been scheduled.  

Surgery was scheduled for June 17, 2002.  Pre-operative 
documents, dated June 17, 2002 shows the proposed procedure 
was identified and explained to the veteran and her spouse as 
exploratory laparoscopy, possible total abdominal 
hysterectomy.  
The veteran underwent surgery on June 17, 2002.  The 
operative report shows the indication for the operation was 
pelvic mass needing exploratory laparoscopy and possible 
total abdominal hysterectomy with staging.  The pre-operative 
diagnosis was of complex left adnexal mass seen on CT scan 
and ultrasound with CT scan showing a thickened area 
posterior to the uterus and nodularity suspicious for 
malignancy, and pelvic pain.  The postoperative diagnosis was 
normal pelvis without evidence of malignancy, and pelvic 
mass.  The procedure was identified as exploratory 
laparoscopy, as the primary, and total hysterectomy.  The 
report narrative reflects that examination of the pelvis 
revealed normal tubes, uterus and ovaries.  There was no 
indication that the surgeon found anything of an alarming or 
suspicious nature.  No biopsy was taken.  Notwithstanding, 
the report shows a total abdominal hysterectomy and bilateral 
salpingo oophorectomy was performed.  

The pathology report, dated June 18, 2002 shows findings of 
focal squamous metaplasia in the cervix, benign paratubal 
cysts, and corpus luteum and follicular cysts in the left 
ovary.  There were no findings of cancer.

Following the surgery, VA treatment records reflect the 
veteran was diagnosed with surgical early menopause and 
possible neurological damage following the June 2002 surgery.

The record confirms that the veteran is legally blind.  She 
is service connected for a bilateral eye disability, 
evaluated at 70 percent disabling, and is in receipt of total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) based on her vision 
impairment.  

The consent form for the June 17, 2002 surgery identified the 
procedure as a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy, exploratory laparoscopy, and possible 
staging.  The type is not enlarged.  It was signed by the 
veteran, the surgeon, the veteran's treating physician, and 
witnessed by a VA registered nurse.  The record reflects that 
the health care professionals are associated with the VA at 
which the surgery was performed.

There is no indication in the medical record, other than the 
consent form, that the veteran was informed that she would 
undergo a total abdominal hysterectomy regardless of the 
findings of the exploratory laparoscopy.  

The procedure involved the practical sterilization of the 
veteran, yet there is no evidence that the veteran's 
signature on the consent form was witnessed by someone not 
affiliated with the VA health care facility where the surgery 
was performed.  

Finally, the medical record does not establish that any 
emergent pathology or any other immediate need to perform the 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy existed at the time of the surgery.  The 
operative report narrative reflects that findings during the 
surgery were of normal tubes, ovaries, and uterus.  Moreover, 
the post-operative diagnosis was of normal pelvis without 
evidence of malignancy.  And pathology reports confirmed that 
no cancer was present.  The operative narrative reflect no 
findings of other pathology or emergency situation present 
that would have required that a total abdominal hysterectomy 
and bilateral salpingo-oophorectomy to be undertaken without 
the consent of the patient or her surrogate.  

The record establishes that proper consent was not received 
within the meaning of 38 C.F.R. § 17.32, and that an 
emergency situation for which consent may be implied did not 
exist at the time of the June 17, 2002 surgery.

Compensation under 38 U.S.C.A. § 1151 for unnecessary 
abdominal hysterectomy and salpingo-oophorectomy with 
premature menopause is warranted.

SMC Based on the Loss of the Use of a Creative Organ
as related to the Unnecessary Hysterectomy and Salpingo-
Oophorectomy

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), SMC may 
be paid for loss of use of a creative organ. Entitlement to 
this award can be established as a matter of law or as a 
matter of fact. The law provides that if a veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more ovaries or 
other creative organ, SMC is payable in addition to the basic 
rate of compensation otherwise payable on the basis of degree 
of disability.  SMC is not payable when the loss of the 
creative organ(s) is the result of elective surgery performed 
subsequent to service.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1).  

By this decision, compensation was granted under 38 U.S.C.A. 
§ 1151 for unnecessary abdominal hysterectomy and salpingo-
oophorectomy with premature menopause.  The regulations note 
that such disability compensation shall be awarded in the 
same manner as if such additional disability or death were 
service- connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  As the surgery has been found to have been conducted 
without the veteran's consent, it cannot therefore be found 
to be elective.

The operative and pathology reports reflect that the 
veteran's ovaries and uterus were completely removed.  
Accordingly, SMC based on the loss of the use of a creative 
organ, as related to the unnecessary hysterectomy and 
salpingo-oophorectomy is warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for unnecessary 
abdominal hysterectomy and salpingo-oophorectomy with 
premature menopause is granted.

SMC based on the loss of the use of a creative organ, as 
related to the unnecessary hysterectomy and salpingo-
oophorectomy is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


